DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on January 17, 2021.  In virtue of this amendment, claims 1-20 are now pending in the instant application.
Terminal Disclaimer
The terminal disclaimer filed on 1/13/2021 disclaiming the terminal portion of any patent granted on this application which has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.	
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A lighting method comprising … “converting with the controller the at least one rotational type of movement of the lamp measured by said at least one gyroscopic sensor to signal for a characteristic of light; and projecting light from the light source having the characteristic of light converted by the controller correlated to the at least one rotational type of movement of the lamp measured by the gyroscopic sensor”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-11 are allowed as being dependent on claim 1).
A lamp comprising … “a gyroscopic sensor connected to the housing of the lamp, the gyroscopic sensor is configured to measure at least one rotational type of movement of the lamp; measuring said at least one rotational type of movement of the lamp with said at least one gyroscopic sensor; and a controller for setting characteristics of light being projected by the light source in response to the motion of the lamp having the at least one rotational type of movement being measured by the gyroscopic sensor”, in combination with the remaining claimed limitations as claimed in independent claim 12 (claims 13-20 are allowed as being dependent on claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Stout et al. – US 2019/0007135
Prior art Breuer et al. – US 2015/0279207
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 20, 2021